Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered April 12, 1982, convicting him of robbery in the second degree (two counts), and criminal use of a firearm in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence of the defendant’s guilt, including his identity, was overwhelming since he was apprehended immediately following the robbery after only a short chase by the police who chanced upon the robbery while it. was in progress. The complainant had adequate opportunity to observe the perpetrators during the robbery and, before any potential for suggestiveness could arise, stated that he felt "reasonably certain” that the individuals that the police caught a minute later were among the youths who had robbed him.
The prosecutor’s remark to the jurors in summation concerning reasonable doubt might best have been left to the court’s charge (see, People v Robinson, 83 AD2d 887; People v Boulware, 29 NY2d 135, rearg denied 29 NY2d 749). However, the remark had no prejudicial effect (compare, People v Feldman, 296 NY 127; and People v Robinson, supra; with 1 CJI [NY] 620 p 249), and was, in any case, harmless in light of the overwhelming proof of guilt (see, People v Crimmins, 36 NY2d 230). Gibbons, J. P., Brown, Weinstein and Kooper, JJ., concur.